 

BOARD OF DIRECTORS RETENTION AGREEMENT

 

This Board of Directors Retention Agreement (this “Agreement”), which is made
and entered into as of February 1, 2016 by and between Ubiquity Corporation., a
Nevada corporation with its principal place of business at 9801 Research Drive,
Irvine CA 92618 (“THE COMPANY”) and Greg Jones, an individual, sets forth the
principal terms upon which Director will serve as a member of the Board of
Directors of the Company THE COMPANY (the “Board of Directors”).

 

Whereas, Greg Jones desires to serve as an active member of the Board of
Directors of the Company THE COMPANY and provide the services and standard and
customarily associated with same, and;

 

Whereas, THE COMPANY desires to have Greg Jones serve as an active member of the
Board of Directors of THE COMPANY and to provide services to COMPANY relating to
the aforementioned.

 

NOW, THEREFORE, for good and valuable consideration, including the following,
the parties hereto covenant and agree as follows:

 

1. Services Provided:

 

The Company THE COMPANY agrees to engage Greg Jones to serve as a member of the
Board of Directors and to provide those services required of a director under
The Company’s THE COMPANY Articles of Incorporation and Bylaws (as such may be
amended from time to time, the “Articles and Bylaws”), the Nevada General
Corporation Law, and other state and federal laws and regulations, as
applicable. Notwithstanding the terms of this Agreement, Director’s engagement
hereunder is at all times subject to the Articles and Bylaws, the Nevada General
Corporation Law, and any other applicable state and federal laws and
regulations.

 

In addition to the services required of Director as set forth in the preceding
paragraph, THE COMPANY wishes to engage Director to provide the services set
forth below, and Director wishes to provide such services on the terms and
conditions set forth in this Agreement. The compensation to be paid to Director
in consideration of the provision of such services is set forth herein.

 

Nothing in this Agreement shall be construed so as to mitigate or circumvent
Director’s fiduciary duties to THE COMPANY. In the event of a conflict as
between this Agreement and any law applicable to Director’s duties or
obligations to THE COMPANY by virtue of his status as a member of the Board of
Directors, the applicable law shall control to the extent of such conflict.
Director shall notify THE COMPANY of any conflicts that may exist in writing in
advance.

 

2. Nature of Relationship

 

Director is an independent contractor and will not be deemed an employee of THE
COMPANY for purposes of employee benefits, income tax withholding, F.I.C.A.
taxes, unemployment benefits or otherwise. The Director shall not enter into any
agreement or incur any obligations on THE COMPANY’s behalf extent in connection
with his role as a member of the Board of Directors.

 



 

   

 

THE COMPANY will supply, at no cost to the Director: (I) periodic briefings
regarding THE COMPANY’s business, (ii) director packages for each meeting of the
Board of Directors and each meeting of any committee of the Board of Directors
on which Director then serves, (iii) copies of minutes of meetings and any other
materials that are required under the Articles and Bylaws or the charter
documents of any committee of the Board of Directors on which Director then
serves, and (iv) any other materials which may be necessary for Director to
perform the services required by this Agreement.

 

3. Director’s Warranties

 

Director warrants that he had fully disclosed his professional background and in
reliance of his resume of experience THE COMPANY has offered this Directorship,
that he delivered to THE COMPANY a completed and signed Director Questionnaire,
that no other party has exclusive rights to his services in the specific areas
described and that Director is in no way compromising any rights or trust
between any other party and Director or creating a conflict of interest.
Director also warrants that no other agreement will be entered into that will
create a conflict of interest with this Agreement. Director further warrants
that, in connection with his role as a member of the Board of Directors and the
performance of his obligations under this Agreement, he will comply with all
applicable state and federal laws and regulations. Director acknowledges it
understanding of THE COMPANY and reliance on the services to be provided by
Director described in this agreement and attachments to this agreement.

 

Throughout the term of this Agreement and for a period of twelve months
thereafter, Director agrees that he will not, without obtaining THE COMPANY’s
prior written consent, directly or indirectly engage or prepare to engage in any
activity in competition with THE COMPANY business or product, including products
in the development stage, accept employment with, provide services to,
(including services as a member of a board of directors), or establish a
business in competition with THE COMPANY.

 

4. Director’s Duties

 

In consideration for the compensation set forth in herein, and in addition to
Director’s duties and obligations to THE COMPANY as a member of the Board of
Directors, Director shall perform the additional duties set forth on Exhibit A
attached hereto.

 

5. Compensation

 

5.1 Common Stock

 

Subject to approval by the Board of Directors (with Director abstaining from
such approval), THE COMPANY shall grant Director 150,000 (ONE HUNDERED FIFTY
THOUSAND) shares of THE COMPANY’s restricted common stock at the current stock
price in connection with the first year of service, which shares shall be
awarded upon execution of this Agreement. Thereafter, THE COMPANY shall grant
Director 250,000 (TWO HUNDRED FIFTY THOUSAND) common shares options of THE
COMPANY’s common stock at the then current common stock price, for each full
year of service to THE COMPANY as a member of the Board of Directors. At the end
of each year of service as a Member of the Board of Directors, Director shall
receive cash compensation in the amount of $25,000.00 (TWENTY FIVE THOUSAND
DOLLARS AND NO CENTS) or common stock equivalent at the sole option of THE
COMPANY In the event that this Agreement is terminated for any reason before the
completion of Director’s then relevant year of service as a member of the Board
of Directors, then Director shall not be entitled to receive any shares of THE
COMPANY’s common stock with respect to such partial year of service.

 



2

   

 

5.2 Expenses

 

THE COMPANY will reimburse Director for reasonable expenses incurred by Director
in the performance of his duties as a member of the Board of Directors, provided
such expenses are approved in writing in advance by a duly authorized officer of
THE COMPANY.

 

6. Term of Agreement

 

The term of this Agreement shall commence upon execution of this Agreement and
shall continue in full force and effect until its termination as set forth in
this agreement.

 

7. Termination

 

This Agreement shall automatically terminate upon the death of Director or upon
his resignation or removal from, or failure to win election or reelection to,
the Board of Directors. This Agreement may also be terminated by THE COMPANY
upon a breach by Director of his duties or obligations hereunder, which breach
goes uncured for 15 days or more following written notice to Director by THE
COMPANY of such breach.

 

In the event of any termination of this Agreement, Director agrees to promptly
return any materials provided to Director under this Agreement. Director agrees
that THE COMPANY has the right of injunctive relief to enforce this provision.
Director further agrees not to make any statements or undertake any actions that
would disparage THE COMPANY, its officers, directors, shareholders, products or
services.

 

Termination shall not relieve either party of its continuing obligation under
this Agreement with respect to confidentiality of proprietary information as set
forth on Exhibit B attached hereto.

 

8. Limitation of Liability

 

Under no circumstances shall THE COMPANY be liable to Director for any
consequential damages claimed by any other party as a result of representations
made by Director with respect to THE COMPANY which are different from
representations made by THE COMPANY to Director.

 

Furthermore, except with respect to the maintenance of confidentiality, neither
party shall be liable to the other for delay in any performance, or for failure
to render any performance under this Agreement when such delay or failure is
caused by government regulations, fire, strike, differences with workmen,
illness of employees, flood, accident, or any other cause or causes beyond the
reasonable control of such delinquent party.

 

9. Confidentiality

 

Director agrees to sign and abide by THE COMPANY’s Director Proprietary
Information and Inventions Agreement, a copy of which is attached hereto as
Exhibit B.

 



3

   

 

10. Governing Law; Venue

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California without giving effect to its conflict of law principles.
Any judicial proceeding brought against any of the parties to this Agreement on
any dispute arising out of this Agreement or any matter related hereto may be
brought only in the courts of the County of Orange, State of California, and by
execution and delivery of this Agreement, each of the parties to this Agreement
accepts the exclusive jurisdiction of such courts, and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement.
Nothing in this section shall be construed so as to limit the right of either
party to seek injunctive or other legal relief to which such party is entitled.

 

11. Entire Agreement

 

This agreement (including agreements executed substantially in the form of the
exhibits attached hereto) supersedes all prior or contemporaneous written or
oral understandings or agreements, and may not be added to, modified, or waived,
in whole or in part, except by a writing signed by the party against whom such
addition, modification or waiver is sought to be asserted.

 

12. Assignment

 

Director may not assign his rights, obligations or duties under this Agreement
without the express written consent of THE COMPANY, which consent may be
withheld in THE COMPANY’s sole discretion, and any attempted or purported
assignment or any delegation of Director’s duties or obligations arising under
this Agreement to any third party or entity shall be deemed to be null and void,
and shall constitute a material breach by Director of his duties and obligations
under this Agreement. This Agreement shall inure to the benefit of and be
binding upon any successors of THE COMPANY by way of merger, consolidation or
transfer of all or substantially all of the assets of THE COMPANY, and any
parent or subsidiary of THE COMPANY to which THE COMPANY may transfer its rights
under and pursuant to this Agreement.

 

13. Notices

 

Any notice required to be given hereunder shall be made to the address for each
party set forth above. All notices shall be deemed effectively given upon
personal delivery, (i) five business days after deposit in the United States
mail by certified or registered mail (return receipt requested), (ii) two
business days after its deposit with any express courier or overnight delivery
service (prepaid), or (iii) one business day after transmission by facsimile
with evidence of successful transmission.

 

14. Survival of Obligations

 

Notwithstanding the termination of this Agreement, neither party hereto shall be
released hereunder from any liability or obligation to the other which has
already accrued as of the time of such termination (including, without
limitation, THE COMPANY’s obligation to make any fees and expense payments
required pursuant to Section E) or which thereafter might accrue in respect of
any act or omission of such party prior to such termination.

 



4

   

 

15. Severability

 

Any provision of this Agreement which is determined to be invalid or
unenforceable shall not affect the remainder of this Agreement, which shall
remain in effect as though the invalid or unenforceable provision had not been
included herein, unless the removal of the invalid or unenforceable provision
would substantially defeat the intent, purpose or spirit of this Agreement.

 

16. Further Assurances

 

Whether or not specifically required under the terms of this Agreement, each
party hereto shall execute and deliver such documents and take such further
actions as shall be necessary in order for such party to perform all of his or
its obligations specified herein or reasonably implied from the terms hereof.

 

17. Amendment

 

No modification or amendment hereof shall be valid and binding, unless it be in
writing and signed by the parties hereto.

 

18. No Waiver

 

No waiver of any breach or condition of this Agreement shall be deemed to be a
waiver of any other or subsequent breach or condition, whether of like or
different nature.

 

19. Headings

 

Section headings are inserted herein for convenience only and shall not control
or affect the meaning or construction of any of the provisions hereof.

 

20. Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

21. Director’s Acknowledgment

 

Director acknowledges that (a) he has consulted with or has had the opportunity
to consult with legal counsel of Director’s choice concerning this Agreement and
has been advised to do so by THE COMPANY and (b) that he has read and
understands this Agreement, is fully aware of its legal effect, and has entered
into it freely and voluntarily.

 

[Signature Page Follows]

 



5

   

 

IN WITNESS WHEREOF, the parties hereto have caused this Board of Directors
Retention Agreement to be executed by their duly authorized officers, as of the
date first written above.

 

Director                 Signature: /s/ Greg Jones   Date:   By: Greg Jones    
            Ubiquity, Inc.                 Signature: /s/ Chris Carmichael   
Date:   By: Chris Carmichael       Title: CEO      

 



6

   



 

EXHIBIT A

 

BOARD OF DIRECTOR’S DUTIES

 

In addition to Director’s common law and statutory duties as a member of the
Board of Directors, Director agrees to perform the following additional duties
on behalf of THE COMPANY and THE COMPANY relies on the performance of the BOARD
OF DIRECTOR’S DUTIES:

 

  1. Director shall respond to all written, e-mail or verbal requests for
information in a timely manner, such as but not limited to measures taken in
lieu of a meeting of the board etc.         2. Upon reasonable and timely
notice, Director shall attend all Board meetings (whether regularly scheduled or
special) either personally or telephonically.         3. Director shall serve on
committees as appointed by the Board and shall provide timely reports on
committee activities, actions, and recommendations for the Board of Directors.  
      4. Upon reasonable and timely notice, Director shall be required to travel
on behalf of THE COMPANY, in order to attend meetings, presentations, events,
etc.         5. Director shall promptly respond to all reasonable requests from
the Board of Directors and/or THE COMPANY management. In the event of a written
request to Director from the Board of Directors and/or THE COMPANY management,
Director shall promptly respond in writing.         6. Director shall use his
best efforts on a continual basis to promote the business of the Company and
acquire best of breed partners and investors on behalf of THE COMPANY.        
7. Director shall use his best efforts to assist THE COMPANY in Growing the
revenue of the business of THE COMPANY and such other endeavors as may be
necessary, from time to time, to promote the success of THE COMPANY.

 

Agreed and Accepted this 1st day of February, 2016

 



 

Greg Jones

 



7

   

 

EXHIBIT B

 

BOARD OF DIRECTORS PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

This Board of Directors Proprietary Information and Inventions Agreement (this
“Agreement”), is made and entered into as of date set forth on the signature
page below by and between Ubiquity Inc. (“THE COMPANY”) and
____________________, an individual (“Director”). Capitalized terms used herein
and not defined herein shall have the meanings ascribed to them in the Retention
Agreement (defined below).

 

RECITALS

 

WHEREAS, THE COMPANY and Director are parties to that certain Board of Directors
Retention Agreement (the “Retention Agreement”), dated as of even date herewith,
pursuant to which THE COMPANY agreed to retain director to serve as a member of
the Board of Directors, and to perform certain other duties on behalf of THE
COMPANY.

 

WHEREAS, the parties desire to assure the confidential status of the information
which may be disclosed by THE COMPANY to Director in connection with the
Retention Agreement or otherwise;

 

AGREEMENT

 

NOW THEREFORE, in reliance upon and in consideration of the following
undertakings, the parties agree as follows:

 

1. Subject to the limitations set forth in Paragraph 2, all information
disclosed by THE COMPANY to Director shall be deemed to be “Proprietary
Information”. In particular, Proprietary Information shall be deemed to include
any information, process, technique, algorithm, program, design, drawing,
formula or test data relating to any research project, work in process, future
development, engineering, manufacturing, marketing, servicing, financing or
personnel matter relating to THE COMPANY, its present or future products, sales,
suppliers, customers, employees, investors, or business, whether or oral,
written, graphic or electronic form.

 

2. The term “Proprietary Information” shall not be deemed to include information
which Director can demonstrate by competent written proof. (i) is now, or
hereafter becomes, through no act or failure to act on the part of Director,
generally known or available; (ii) is known by the Director at the time of
receiving such information as evidenced by its records; (iii) is hereafter
furnished to Director by a third party, as a matter of right and without
restriction on disclosure; or (iv) is the subject of written permission to
disclose provided by THE COMPANY.

 

3. The Director shall maintain in trust and confidence and not disclose to any
third party or use for any unauthorized purpose any Proprietary Information
received from THE COMPANY. The Director may use such Proprietary Information
only to the extent required to accomplish the purposes of this Agreement. The
Director shall not use Proprietary Information for any purpose or in any manner
which would constitute a violation of any laws or regulations. No other rights
of licenses to trademarks, inventions, copyrights, or patents are implied or
granted under this Agreement.

 



8

   

 

4. Proprietary Information supplied shall not be reproduced in any form except
as required for Director to serve as a member of the Board of Directors.

 

5. The Director represents and warrants that he shall protect the Proprietary
Information received with at least the same degree of care used to protect his
own Proprietary Information from unauthorized use or disclosure. The Director
shall advise his agent’s representatives who might have access to the
Proprietary Information of the confidential nature thereof and shall obtain from
each such person an agreement to abide by the terms of this Agreement. The
Director shall not disclose any Proprietary Information to any person who does
not have a need for such information.

 

6. All Proprietary Information (including all copies thereof) shall remain the
exclusive property of THE COMPANY, and shall be returned to THE COMPANY after
Director’s need for it has expired, or upon request of THE COMPANY, and in any
event, upon termination of the Board of Directors Retention Agreement to which
this Agreement is attached.

 

7. For valuable consideration, Director, , for himself/herself, agents,
successors, and assigns, agrees that collectively, they shall not circumvent the
relationships gained while serving as a Board of Director :

 

 

7.1 Use or disclose any information gained through the relationship with the
Company concerning the Company’s customers, vendors, investors, partners
CONTRACTORs, or CONTRACTORs for Directors personal gain;

 

7. Notwithstanding any other provision of this Agreement, disclosure of
Proprietary Information shall not be precluded if such disclosure:

 

  (a) is in response to a valid order of a court or other governmental body of
the United States or any political subdivision thereof; provided, however, that
the responding party shall first have given notice to the other party hereto and
shall have made a reasonable effort to obtain a protective order requiring that
the Proprietary Information so disclosed be used only for the purpose for which
the order was issued;         (b) is otherwise required by law; or         (c)
is otherwise necessary to establish rights or enforced obligations under this
Agreement, but only to the extent that any such disclosure is necessary.

 

8. This Agreement shall continue in full force and effect for so long as
Director continues to serve as a member of the Board of Directors. The
termination of the Agreement shall not relieve the Director of the obligations
imposed by Paragraphs 3, 4, 5 and 12 of this Agreement with respect to
Proprietary Information disclosed prior to the effective date of such
termination and the provisions of these Paragraphs shall survive the termination
of this Agreement for a period of five (5) years from the date of such
termination.

 



9

   

 

9. The Director agrees to indemnify THE COMPANY for any loss or damage suffered
as a result of any breach by the Director of the terms of this Agreement,
including any reasonable fees incurred by THE COMPANY in the collection of such
indemnity.

 

10. This Agreement shall be governed by the laws of the State of California as
those laws are applied to contracts entered into and to be performed entirely in
California by California residents.

 

11. This Agreement contains the final, complete and exclusive agreement of the
parties relative to the subject matter hereof and may not be changed, modified,
amended or supplemented except by a written instrument signed by both parties.

 

12. Each party hereby acknowledges and agrees that in the event of any breach of
this Agreement by the Director, including, without limitation, an actual or
threatened disclosure of Proprietary Information without the prior express
written consent of THE COMPANY, THE COMPANY will suffer an irreparable injury,
such that no remedy at law will afford it adequate protection against, or
appropriate compensation for, such injury. Accordingly, each party hereby agrees
that THE COMPANY shall be entitled to specific performance of the Director’s
obligations under this Agreement, as well as such further injunctive relief as
may be granted by a court of competent jurisdiction.

 

[Signature Page Follows]

 



10

   

 

IN WITNESS WHEREOF, the parties hereto have executed this Board of Directors
Proprietary Information and Inventions Agreement as of the 23 day of December,
2015.

 

THE COMPANY   DIRECTOR       Ubiquity, Inc.   Mr.   9801 Research Drive  
[Address] Irvine, CA 92618   City, State ZIP

 

By: /s/ Chris Carmichael   By: /s/ Greg Jones Name: Chris Carmichael   Name:
Greg Jones Title: President & CEO   Title:  Director

 



11

   



